      Case 3:21-cv-00235-N Document 5 Filed 02/03/21               Page 1 of 9 PageID 49



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GRANVILLE WILBORN,                              §
                                                §
        Plaintiff,                              §
                                                §
                                                §
vs.                                             §        CIVIL ACTION NO. 3:21-cv-00235
                                                §
DOLLAR TREE, INC. AND DT RETAIL                 §                    Jury Demand
PROPERTIES, LLC                                 §
                                                §
        Defendants.                             §



                       DEFENDANTS' FIRST AMENDED ANSWER


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE FOR THE
NORTHERN DISTRICT OF TEXAS:

        COME NOW DOLLAR TREE, INC. ("Defendant Dollar Tree") AND DT RETAIL

PROPERTIES, LLC ("Defendant DT Retail") (collectively "Defendants") and file this, their First

Amended Answer pursuant to Rule 15(a)(1)(A) of the Federal Rules of Civil Procedure as

follows:

                                        JURY DEMAND

        1.     Defendants respectfully demand a trial by jury.

                                ADMISSIONS AND DENIALS

        2.     With respect to the allegations in the introductory paragraph of the Original

Petition, Defendants admit that Granville Wilborn is the Plaintiff, who filed the Original Petition

in this action against Defendants.




DEFENDANTS' FIRST AMENDED ANSWER                                                               PAGE 1
                                                                             8231999 v1 (79656.00088.000)
    Case 3:21-cv-00235-N Document 5 Filed 02/03/21                 Page 2 of 9 PageID 50



       3.      Plaintiff's allegations in Paragraph 1.01 of the Original Petition regarding the

discovery control plan are irrelevant now that the case has been removed to federal court.

       4.      With respect to the allegations in Paragraph 2.01 of the Original Petition,

Defendants admit that venue is proper in Ellis County, Texas, because the events giving rise to

Plaintiff's allegations in this lawsuit occurred within Ellis County. However, Defendants assert

that venue is also proper in the Dallas Division of the Northern District of Texas pursuant to 28

U.S.C. §1446(a).

       5.      With respect to the allegations in Paragraph 2.02 of the Original Petition,

Defendants contend that this Court has original jurisdiction over this action based on diversity of

citizenship among the parties and the amount in controversy being greater than $75,000.

Defendants admit that venue is proper in Ellis County, Texas, because the events giving rise to

Plaintiff's allegations in this lawsuit occurred within Ellis County. However, Defendants assert

that venue is also proper in the Dallas Division of the Northern District of Texas pursuant to 28

U.S.C. §1446(a). Defendants are presently without sufficient knowledge of the information

needed to form a belief as to the truth of Plaintiff's allegations regarding the amount of damages

Plaintiff allegedly sustained.

       6.      With respect to the allegations in Paragraph 3.01 of the Original Petition,

Defendants are presently without sufficient knowledge of the information needed to form a belief

as to the truth of the allegations regarding Plaintiff's residence; however, Defendants believe that

Plaintiff is an individual who resides now, and at the time this action was commenced, in Ellis

County, Texas.

       7.      With respect to the allegations in Paragraph 3.02 of the Original Petition,

Defendant Dollar Tree denies that it is a Texas corporation with its principal place of business in



DEFENDANTS' FIRST AMENDED ANSWER                                                                PAGE 2
                                                                              8231999 v1 (79656.00088.000)
     Case 3:21-cv-00235-N Document 5 Filed 02/03/21                  Page 3 of 9 PageID 51



Ennis, Texas. Rather, Defendant Dollar Tree is a foreign corporation with its principal place of

business in Chesapeake, Virginia. Defendant Dollar Tree denies that it owned the real property

or operated/operates the store located at 500 E. Knox St., Ennis, Texas 75119. Defendant Dollar

Tree admits that it was properly served with process and subsequently appeared in this matter.

       8.      With respect to the allegations in Paragraph 3.03 of the Original Petition,

Defendant DT Retail denies that it is a Texas Corporation with its principal place of business in

Ennis, Texas. Rather, Defendant DT Retail is a foreign limited liability company with its

principal place of business in Chesapeake, Virginia. Defendant DT Retail denies that it

operated/operates the store located at 500 E. Knox St., Ennis, Texas 75119.             Defendant DT

Retail admits that it was properly served with process and subsequently appeared in this matter.

       9.      With respect to the allegations in Paragraph 4.01 of the Original Petition,

Defendants admit that Plaintiff was a customer at the Dollar Tree store located at 500 E. Knox

Street, Ennis, Texas 75119 and operated by Dollar Tree Stores, Inc. on January 4, 2019.

Defendants are presently without sufficient knowledge of the information needed to form a belief

as to the truth of whether Plaintiff slipped on items on the floor while walking down an aisle.

Furthermore, Defendants are presently without sufficient knowledge of the information needed

to form a belief as to the truth of Plaintiff's allegations regarding the nature of the injuries and/or

damages Plaintiff allegedly sustained. However, Defendants deny that their conduct was the

proximate cause of Plaintiff's alleged damages and that Plaintiff is entitled to recover damages

from Defendants.

       10.     With respect to the allegations in Paragraph 5.01 of the Original Petition, each is a

legal conclusion for which no response is required. However, Defendants otherwise deny the

allegations.



DEFENDANTS' FIRST AMENDED ANSWER                                                                  PAGE 3
                                                                                8231999 v1 (79656.00088.000)
    Case 3:21-cv-00235-N Document 5 Filed 02/03/21                 Page 4 of 9 PageID 52



       11.     Defendants deny the allegations in Paragraph 6.01 of the Original Petition.

       12.     With respect to the allegations in Paragraph 7.01 of the Original Petition,

Defendant DT Retail admits that it owned the real property located at 500 E. Knox St., Ennis

Texas 75119 on the date of the underlying incident. Defendant Dollar Tree denies that it operated

the store located at 500 E. Knox St., Ennis, Texas 75119; rather, it was operated by Dollar Tree

Stores, Inc. Defendants admit that Plaintiff was a customer at the Dollar Tree store located at

500 E. Knox Street, Ennis, Texas 75119 and operated by Dollar Tree Stores, Inc. on January 4,

2019. Defendants deny that the premises is a fast food restaurant. All remaining allegations of

Paragraph 7.01 are denied.

       13.     With respect to the allegations in Paragraph 7.02 of the Original Petition, each is a

legal conclusion for which no response is required. However, Defendants otherwise deny the

allegations.

       14.     With respect to the allegations in Paragraph 7.03 of the Original Petition, each is a

legal conclusion for which no response is required. However, Defendants otherwise deny the

allegations.

       15.     With respect to the allegations in Paragraph 8.01 of the Original Petition,

Defendants are presently without sufficient knowledge of the information needed to form a belief

as to the truth of Plaintiff's allegations regarding the nature of the injuries and/or damages

Plaintiff allegedly sustained. However, Defendants deny that their conduct was the proximate

cause of Plaintiff's alleged damages and that Plaintiff is entitled to recover damages from

Defendants. All remaining allegations in Paragraph 8.01 are legal conclusions for which no

response is required. However, Defendants otherwise deny the allegations.




DEFENDANTS' FIRST AMENDED ANSWER                                                                PAGE 4
                                                                              8231999 v1 (79656.00088.000)
     Case 3:21-cv-00235-N Document 5 Filed 02/03/21                  Page 5 of 9 PageID 53



        16.     With respect to the allegations in Paragraph 9.01 of the Original Petition, the

Notice of Self Authentication under the Texas Rules of Civil Procedure is irrelevant now that the

case has been removed to federal court.

        17.     With respect to Plaintiff's Request for Disclosure to Defendants in Paragraph

10.01 of the Original Petition, as well as Plaintiff's First Request for Written Discovery to

Defendants, including Interrogatories, Requests for Production, and Requests for Admissions,

attached to the Original Petition and served pursuant to the Texas Rules of Civil Procedure, all

such written discovery requests are irrelevant and null now that the case has been removed to

federal court as the Parties may not seek discovery from any source before the Parties have

conferred as required by Rule 26(f) of the Federal Rules of Civil Procedure.

        18.     With respect to the allegations in Paragraph 11.01 of the Original Petition,

Defendants admit that they were cited to appear and answer and have appeared and answered.

Defendants deny that Plaintiff is entitled to judgment against Defendants; deny that Plaintiff is

entitled to recover actual damages, exemplary damages, pre-judgment interest, post-judgment

interest or court costs from Defendants; and deny that Plaintiff is entitled to all other relief as it

pertains to Defendants.


                                  AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

        19.     Defendants assert that the alleged condition was open and obvious and/or known

to Plaintiff.

                                       SECOND DEFENSE

        20.     Defendants assert that Plaintiff was negligent with respect to the occurrence in

question and that his negligence, fault, assumption of the risk, acts, and/or omissions were the


DEFENDANTS' FIRST AMENDED ANSWER                                                                 PAGE 5
                                                                               8231999 v1 (79656.00088.000)
    Case 3:21-cv-00235-N Document 5 Filed 02/03/21                 Page 6 of 9 PageID 54



sole proximate cause, or in the alternative, a contributing proximate cause of this occurrence and

Plaintiff's damages, if any.

                                       THIRD DEFENSE

       21.     Defendants assert that the negligence, fault, responsibility, acts and/or omissions

of other entities, persons or responsible third parties over which Defendants had/have no control,

bar in whole or in part Plaintiff's claims for damages. Such negligence, fault, responsibility, acts

and/or omissions on the part of others were either the sole proximate cause or a concurring cause

of the occurrence in question and Plaintiff's damages, if any.

                                      FOURTH DEFENSE

       22.      Defendants allege that the intervening and/or superseding negligence, fault

and/or responsibility of other defendants, responsible third parties or other entities or persons

proximately caused Plaintiff's damages, if any, and bar recovery of Plaintiff's damages, if any,

from Defendants.


                                       FIFTH DEFENSE

       23.     Defendants allege that the new and independent acts and/or omissions of other

defendants, responsible third parties or other entities or persons over which Defendants had no

control and that were not reasonably foreseeable by Defendants, destroyed any alleged causal

connection, if any, between the acts and/or omissions of which Plaintiff complains and the

occurrence in question, thereby becoming the immediate cause of the occurrence and Plaintiff's

damages, if any.

                                       SIXTH DEFENSE

       24.     Defendants assert that in accordance with Section 33.013 of the Texas Civil

Practice & Remedies Code, Defendants may not be held jointly and severally liable for any


DEFENDANTS' FIRST AMENDED ANSWER                                                                PAGE 6
                                                                              8231999 v1 (79656.00088.000)
     Case 3:21-cv-00235-N Document 5 Filed 02/03/21                Page 7 of 9 PageID 55



amount of damages claimed herein unless the percentage of responsibility of Defendants when

compared with that of each responsible party, each settling person, and each responsible third

party, is greater than fifty percent (50%).

                                      SEVENTH DEFENSE

        25.      Defendants assert that Plaintiff's claims for damages are barred in whole or in

part, due to his failure to mitigate damages.

                                       EIGHTH DEFENSE

        26.      Defendants assert that Plaintiff's claims are barred in whole or in part in that

Plaintiff's injuries and/or damages, if any, are the result, in whole or in part, of a preexisting

and/or subsequent condition(s) and/or disability, and are not the result of any act and/or omission

of Defendants.

                                        NINTH DEFENSE

        27.      Defendants invoke the limitation on liability for medical or health care expenses

as provided by section 41.0105 of the Texas Civil Practice and Remedies Code. Specifically,

Plaintiff is limited to recovery of medical or health care expenses actually paid or incurred by or

on behalf of Plaintiff.

                                        TENTH DEFENSE

        28.      Defendants further plead that Plaintiff's damages with respect to loss of earnings

and/or loss of earning capacity, if any, are limited to a net loss after reduction for income tax

payments or unpaid tax liability pursuant to any federal income tax law, pursuant to section

18.091 of the Texas Civil Practice and Remedies Code.

                                     ELEVENTH DEFENSE

        29.      Defendants hereby invoke their entitlement to all definitions, instructions,



DEFENDANTS' FIRST AMENDED ANSWER                                                                PAGE 7
                                                                              8231999 v1 (79656.00088.000)
     Case 3:21-cv-00235-N Document 5 Filed 02/03/21                  Page 8 of 9 PageID 56



defenses and limitations provided by Chapter 41 of the Texas Civil Practice and Remedies Code,

including but not limited to, sections 41.003, 41.004, 41.005, 41.006, 41.007, 41.008, 41.009 and

41.012.

                                       TWELFTH DEFENSE

       30.        Defendants deny any alleged act or omission under the circumstances herein

justify any claim for exemplary or punitive damages. Such claims as against Defendants are in

violation of the 5th and 14th Amendments to the United States Constitution, and Article 1,

sections 3 and 19 of the Texas Constitution, in that such claims as made are arbitrary,

unreasonable, and in violation of Defendants' rights to due process and equal protection of the

law. Plaintiff's claims are unconstitutionally vague to the extent that any claims of Plaintiff

against Defendants should be proven beyond a reasonable doubt under the 6th Amendment of the

United States Constitution, as opposed to a mere clear and convincing evidence. Defendants

further assert that any claim for punitive damages in a civil matter constitutes an excessive fine

in violation of the 8th Amendment to the United States Constitution.

                      RESERVATION OF DEFENSES AND OBJECTIONS

       31.        Because Plaintiff's pleadings are so vague, Defendants cannot reasonably anticipate

additional defenses, which it may assert depending upon the actual allegations of Plaintiff.

Defendants reserve the right to assert additional defenses and objections in the event that further

investigation, discovery, or rulings of the Court indicate that additional defenses or objections would

be appropriate.

       WHEREFORE, Defendants pray that Plaintiff Granville Wilborn take nothing by his

suit, that Defendants be discharged from all liability, recover its costs of court and for such other

and further relief, at law or in equity, to which Defendants may show itself justly entitled.



DEFENDANTS' FIRST AMENDED ANSWER                                                                  PAGE 8
                                                                                8231999 v1 (79656.00088.000)
    Case 3:21-cv-00235-N Document 5 Filed 02/03/21                Page 9 of 9 PageID 57



                                       Respectfully submitted,

                                       KANE RUSSELL COLEMAN LOGAN PC


                                       By: /s/ Kenneth C. Riney
                                           Kenneth C. Riney
                                           State Bar No. 24046721
                                           E-Mail: kriney@krcl.com
                                           Clayton S. Carter
                                           State Bar No. 24120750
                                           E-Mail: ccarter@krcl.com

                                             901 Main Street, Suite 5200
                                             Dallas, Texas 75202
                                             Telephone:     (214) 777-4200
                                             Facsimile:     (214) 777-4299

                                       ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this the 3rd day of February, 2021, a copy of the
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court’s electronic
filing system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which
case the undersigned certifies that a copy of the foregoing document was sent to counsel for
Plaintiff via certified mail, return receipt requested.


                                       /s/ Kenneth C. Riney
                                       Kenneth C. Riney




DEFENDANTS' FIRST AMENDED ANSWER                                                               PAGE 9
                                                                             8231999 v1 (79656.00088.000)
